Appeal from a decision of the Workmen’s Compensation Board, dated June 14, 1971, which denied an application for reconsideration of an earlier board decision dated April 16, 1971 making an award. Such a reconsideration lies in the discretion of the board and is not reviewable unless the depial thereof is arbitrary and capricious (Matter of Cappellano v. Harry M. Stevens, Inc., 35 A D 2d 861). The facts supporting the original award sustain the refusal to reconsider, and no new facts have been introduced which would have altered said earlier decision. Decision affirmed, with costs to the Workmen’s Compensation Board. Staley, Jr., J. P., Greenblott, Cooke, Kane and Reynolds, JJ., concur.